- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofSeptember 2010 Golar LNG Limited (Translation of registrants name into English) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Item 1. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 99.1 is a copy of the press release of Golar LNG Limited datedSeptember 20 , 2010. Exhibit 99.1 Golar LNG Dividend Information Reference is made to the second quarter 2010 report released on August 26, 2010. Golar LNG will be trading ex-dividend of a cash dividend of $0.15 per share on September 6, 2010. The record date is September 9, 2010, and the dividend will be paid on or about September 27, 2010. Golar LNG Limited Hamilton, Bermuda August 27, 2010 This information is subject of the disclosure requirements acc. to §5-12 vphl (Norwegian Securities Trading Act) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Golar LNG Limited (Registrant) Date: September 20 , 2010 By: /s/ Graham Robjohns Graham Robjohns Chief Financial Officer
